Name: Commission Regulation (EC) No 1560/96 of 30 July 1996 amending Regulation (EC) No 2568/95 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of Nicaragua's country quota for 1996 and (EC) No 356/96 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of part of Venezuela's country quota for 1996
 Type: Regulation
 Subject Matter: plant product;  America;  trade;  tariff policy
 Date Published: nan

 3 . 8 . 96 EN I Official Journal of the European Communities No L 193/ 13 COMMISSION REGULATION (EC) No 1560/96 of 30 July 1996 amending Regulation (EC) No 2568/95 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of Nicaragua's country quota for 1996 and (EC) No 356/96 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of part of Venezuela's country quota for 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Nicaragua has informed the Commission that it is now able to recommence exports of bananas to the Community in the last quarter of 1996; whereas, as a result, the shares for Nicaragua and Colombia for 1996 should be reallocated; whereas, as a result, Regulation (EC) No 356/96 should also be adapted; Whereas this Regulation must enter into force immedia ­ tely to enable applications for licences in respect of the fourth quarter of 1996 to be lodged, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ( ! ), as last amended by Regulation (EC) No 3290/94 (2), HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (3), as amended by Regulation (EC) No 702/95 (4), and in particular the second subparagraph of Article 2 (2) thereof, Article 1 Article 1 of Regulation (EC) No 2568/95 is hereby replaced by the following: 'Article 1 Pursuant to the second subparagraph of Article 2 (2) of Regulation (EC) No 478/95, the shares of the tariff quota allocated to Colombia and Nicaragua are hereby changed for 1996 as follows :  Colombia: 21,6 %  Nicaragua : 3 % .' Article 2 In Article 1 of Regulation (EC) No 356/96 the percentage of 24,6 % for Colombia is hereby replaced by 21,6 % . Whereas Regulation (EC) No 478/95 establishes the detailed rules for the application of the Framework Agree ­ ment on Bananas concluded as part of the Uruguay Round of multilateral trade negotiations; whereas Article 1 of that Regulation divides the tariff quota into specific shares allocated to the countries or groups of countries referred to in Annex I of that Regulation ; whereas, in the event that a country listed in Annex I, Table 1 is not able to export all or some of the quantity allocated to it, Article 2 (2) of that Regulation provides for the realloca ­ tion of that quantity; Whereas, pursuant to that provision , the tariff quota shares allocated to Colombia, Nicaragua and Venezuela have been amended by Commission Regulation (EC) No 2568/95 H and (EC) No 356/96 ( ®) respectively; (') OJ No L 47, 25 . 2. 1993, p. 1 . Article 3 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euopean Communities. This Regulation shall apply from the fourth quarter of 1996. (2) OJ No L 349 , 31 . 12. 1994, p. 105. (3) OJ No L 49, 4 . 3 . 1995, p. 13 . (4) OJ No L 71 , 31 . 3 . 1995, p. 84 . (5) OJ No L 262, 1 . 11 . 1995, p. 31 . 6) OJ No L 50 , 29 . 2. 1996, p. 18 . No L 193/14 EN Official Journal of the European Communities 3 . 8 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission